Citation Nr: 1421761	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether the reduction from a 100 percent disability rating to a 40 percent disability rating for prostate cancer residuals, effective October 2011, was proper.

2. Entitlement to a disability rating higher than 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to January 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for depression secondary to service-connected disabilities was raised by the Veteran at his hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran's prostate cancer has neither recurred nor metastasized since the conclusion of his cancer treatment in 2010. 

2. The Veteran's most predominant prostate cancer residual since October 1, 2011, has been that of voiding dysfunction, resulting in voiding on average of once an hour and requiring the wearing of absorbent materials that must be changed no more than two to four times per day.


CONCLUSIONS OF LAW

 1. The reduction from 100 percent to 40 percent for the residuals of service-connected prostate cancer, effective from October 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Code 7528 (2013).

2. The criteria for the assignment of a rating in excess of 40 percent for the residuals of service-connected prostate cancer after October 1, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO assigned an initial 100 percent rating for prostate cancer following a grant of service connection and, within one year of that award, began the process of a rating reduction.  Thereafter, the RO processed this claim pursuant to the due process provisions of 38 C.F.R. § 3.105(e).  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which are discussed below.  See 38 C.F.R. § 3.105(e) (2013).  Thus, the Veteran is essentially challenging the initial evaluation assigned for prostate cancer residuals.   Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Propriety of Rating Reduction

Under 38 C.F.R. § 3.105(e), where a Veteran's disability picture warrants a reduction in the assigned disability rating, VA must issue a rating decision which proposes a future reduction and sets forth the basis for that reduced rating.  The Veteran must be properly notified at his address of record, with a copy of the rating decision proposing the reduction, at least 60 days prior to the formal reduction, and must be allowed to present additional evidence against the reduction.  The formal reduction must be included in a rating decision and is not effective until the last day of the month at least 60 days after the date of the rating decision providing notice to the Veteran.  38 C.F.R. § 3.105(e) (2013). 

Under the specific rating criteria pertaining to prostate cancer, a 100 percent disability rating is to be in effect for at least six months following the end of treatment, including surgery, chemotherapy, and radiation.  The Veteran must then be afforded a VA examination and, if there is no recurrence or metastasis of the cancer, he will be rated according to the most predominant residual dysfunction, either voiding dysfunction or renal dysfunction.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). 

The Veteran was assigned a 100 percent disability rating for effective April 2010.  He underwent cryosurgery in June 2010 and was afforded a VA examination in February 2011.  In May 2011 the RO issued a rating decision which proposed to reduce the Veteran's disability rating to 40 percent.  In July 2011, the RO issued a rating decision formalizing the reduced rating of 40 percent, effective October 1, 2011.  The Veteran was duly notified of the proposed reduction and filed a Notice of Disagreement with the July 2011 rating decision.

A review of the procedures and notices in this matter shows that the requirements of 3.105(e) were followed as to the implementation of the reduction.  The propriety of the 40 percent disability rating assigned therein is incorporated in the discussion of entitlement to a higher disability rating below.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis

The Veteran underwent surgery for prostate cancer in June 2010, which was successful.  Since the surgery his residual symptoms have included urinary urgency and urinary leakage, as well as erectile dysfunction which has been separately compensated.  

As discussed above, six months following cessation of treatment for prostate cancer, the Veteran is to be examined and a disability rating for residuals of prostate cancer assigned based on evidence of voiding dysfunction or renal dysfunction, whichever symptom is most severe.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  

In this instance, renal dysfunction is not shown, and the Veteran's residuals would be most appropriately rated under the criteria applicable to voiding dysfunction.  Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent disability rating.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent disability rating.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  38 C.F.R. § 4.115a.

At the outset, there is no showing that the Veteran's prostate cancer has recurred or metastasized.

The Veteran was afforded a VA examination in February 2011.  He described his residual symptoms as erectile dysfunction, urinary urgency and urinary incontinence.  He also had lethargy, weakness, back pain, and abdominal pain.  Urinary symptoms included urgency, difficulty starting stream, weak or intermittent stream, dribbling, and voiding every one to two hours in the day and at least twice at night.  He reported stress incontinence, but no recurrent urinary tract infections, obstructed voiding, or renal dysfunction.  On examination, his bladder and urethra were normal, as was his genitalia.  He had some functional limitations on physical exertion because of urinary leakage.  The examiner supplied a supplemental opinion noting that the Veteran required the use of absorbent material daily, which he changed approximately three times per day.

The Veteran testified at the Board hearing in June 2012 that he saw his civilian doctor two or three times per year for follow-up of his prostate cancer.  He saw his VA provider once a year.  He testified that he went to the bathroom about once an hour to be on the safe side, sometimes more frequently if he drank more liquid.  He experienced increased leakage in the winter and used absorbent materials which he changed two to four times per day.  He stated that he was less concerned with frequent changes when he was at home as opposed to out in public.  He also expressed his concern about the rating assigned for erectile dysfunction and the Veterans Law Judge explained that compensation was separate and had not been affected by the reduction.

The Veteran's current disability picture relative to his  prostate cancer residuals  is consistent with the currently assigned 40 percent rating, inasmuch as it consists of urinary frequency resulting in voiding once an hour and urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The evidence of record does not demonstrate entitlement to a 60 percent disability rating because the Veteran does not require use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Moreover, the Veteran is not shown to have any renal dysfunction related to his prostate cancer.  There is no basis for an increased disability rating.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically his urinary leakage and the need for absorbent materials as a residual of his prostate cancer surgery.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The reduction in the evaluation of the service-connected prostate cancer residuals from 100 percent to 40 percent was proper.

Entitlement to a disability rating in excess of 40 percent for prostate cancer residuals is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


